DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Examiner is interpreting the “final linking elements” in the preamble of claim 1 to be equivalent to the “definitive linking elements” recited in the body of the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over BATARD (FR 3009743 A1) in view of OTTEN (US 20040175244 A1), further in view of ENDE (US 6503029 B1).
As to claim 1, BATARD teaches a method for assembling first and second components connected in an assembled state by a plurality of final linking elements (Figure 9F teaches the assembled state of first (30) and second (32) components via a final linking element (34).), the first and second components having first and second contact faces facing one another in the assembled state and also final holes in which the final linking elements are accommodated (Figure 9F teaches the first and second components (30 and 32) have contact faces (30C and 32C) that face one another and each has a hole (36) drilled to allow the insertion of the final linking element (34).), the method for assembling comprising: producing first starter holes in the first component (Figure 9A teaches a first starter hole (52) in the component (30). BATARD does not explicitly teach how the hole (52) is formed, except in the background.); depositing a sealing mastic on at least one of the first and second contact faces (¶0017 teaches the placement of an “interposition mastic” in the interface of the parts (30 and 32).); placing the first and second components against one another (¶0017 teaches the pre-positioning of the parts to be assembled.  This disclosure in addition to the illustration of Figure 9A teaches the parts are placed against one another.); producing second starter holes in the second component (Figure 9A teaches a second starter hole (50) made in the second component (32).  BATARD does not explicitly disclose the method of forming the second starter hole.); setting in place temporary linking elements (Figures 9B-9C teach the setting of temporary linking elements (44) in place in the holes (50, 52).  ¶0017 teaches step (b) is to fit the temporary fixings (44).); producing final holes between the temporary linking elements and setting in place definitive linking elements in the final holes (¶0017 teaches that step (c) is to make holes and put the final fixings (34) in between the temporary fasteners (44).); and removing the temporary linking elements, drilling the final holes in a location of the first and second starter holes and setting in place the definitive linking elements in the final holes. (Figures 9D-9F teach the removal of the temporary fasteners (44) by destroying them while drilling the final hole (36) through the two components.)
BATARD does not explicitly disclose the successive steps of producing first starter holes in the first component, depositing a sealing mastic on at least one of the first and second contact faces, placing the first and second components together, and including producing second starter holes in the second component using a drilling tool connected to a suction system and equipped with a drill bush comprising a first part that has an outside diameter less than or equal to a diameter of the first starter holes and a first end bearing against the second contact face of the second component upon production of the second starter holes. 
However, OTTEN teaches the successive steps of producing first starter holes in the first component (Figure 3 shows the first component (14) has a predrilled hole (11).  ¶0024 states that the hole (11) is used as a template hole, such that it must be made before the second hole.), depositing a sealing mastic on at least one of the first and (Figure 3 shows an adhesive (labeled as “kitt” it appears, the patent (US 7220084) has it labeled as adhesive), interpreted as the sealing mastic, that is placed between the two components (14, 15) contact faces.  ¶0024 states that the panel (14) has a hole (11) and may be adhesively bonded to the second workpiece (15).  This excerpt is interpreted as the panel (14) having the hole (11) before the adhesive and placement steps.), placing the first and second components together (Figure 3 shows the first and second (14, 15) components placed together.), and including producing second starter holes in the second component (Figure 3 shows the drill (2) that is situated to drill a hole through the predrilled hole (11).  ¶0023 teaches the drill bit (16) is advanced towards the workpiece (15) to drill through the predrilled hole (11).) using a drilling tool connected to a suction system. (¶0038 teaches that a suction system (29) is connected to the drilling tool.)
 One of ordinary skill in the art would have been motivated to apply the known vacuum drill and drilling technique of OTTEN to the hole drilling method of BATARD in order to reduce the required manufacturing steps (from the background of BATARD) by removing the step of separating the panels after hole drilling.  The drilling technique of OTTEN also allows for the predrilled hole (11) to act as a template hole (OTTEN ¶0023) to ensure alignment of the through holes of the component.  Lastly, the vacuum (suction) system of OTTEN is advantageous in that it removes drill chips out of the drilling area.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known vacuum drill and drilling 
BATARD in view of OTTEN does not explicitly disclose a drill bush comprising a first part that has an outside diameter less than or equal to a diameter of the first starter holes and a first end bearing against the second contact face of the second component upon production of the second starter holes.
However, ENDE teaches producing second starter holes in the second component (Figure 5 teaches two components (22, 23) where the top component (22) has a pilot hole (21) pre-drilled.  The workpieces (22, 23) are disclosed as being metal or composite parts (Col. 8, Lines 31-42), similar to BATARD.) using a drilling tool connected equipped with a drill bush comprising a first part that has an outside diameter less than or equal to a diameter of the first starter holes (Figures 2 and 5 teaches the drill bush (12) has a first end (12A) that has a diameter that is less than or equal to the diameter of the first hole (21) and passes into the hole during production.)
One of ordinary skill in the art would have been motivated to combine the known guide bush of ENDE to the drilling device of BATARD in view of OTTEN in order to prevent boring chips or other swarf material to get out of the pressing sleeve (bush) and into the joint space or gap between the two workpieces. (ENDE Col. 8, Lines 13-19)  This motivation is relevant to both BATARD and OTTEN, where adhesive is disposed in the joint between workpieces.  ENDE also discloses that this method allows for joining (Col. 8, Lines 25-30)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the known guide bush of ENDE to the drilling device of BATARD in view of OTTEN because it has been held to be prima facie obvious combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).

As to claim 2, BATARD in view of OTTEN and ENDE teaches the method for assembling according to claim 1, wherein the outside diameter of the first part of the drill bush is equal to a diameter of the first starter holes such that the first part of the drill bush is inserted into one of the first starter holes. (ENDE, Figure 5 teaches the bush (12) can fit inside the first hole (21).  Col. 5, Lines 50-60 describe the bush (12) as being thin walled such that it can fit in the space between the boring bit (5) outer diameter, and the inner diameter of the pilot hole.  ENDE states that in some situations, there is “not much difference” between the two diameters.  Fitting the bush (12) into this small space is interpreted as the bush having an outer diameter that matches the inner diameter of the hole.)

As to claim 3, BATARD in view of OTTEN and ENDE teaches the method for assembling according to claim 1, wherein the first part of the drill bush has a thickness. (ENDE, Figures 3A and 4A teach that the drill bush has a small thickness (0.1-0.15mm).)
BATARD in view of OTTEN and ENDE does not explicitly disclose the first part of the drill bush has a thickness of 0.6 mm.
However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to size the wall thickness of the bush of ENDE to 0.6mm because applicant has not disclosed that having a wall thickness of 0.6mm provides an advantage, is used for a particular purpose or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected ENDE’s drill bush, and applicant’s invention, to perform equally well with either the wall thickness taught by ENDE or the claimed 0.6 mm because both thicknesses would perform the same function of containing debris and guiding the drill bit in the hole.
Therefore, it would have been prima facie obvious to modify ENDE to obtain the invention was specified in claim 3 because such a modification would have been considered a mere design consideration which fails to patenably distinguish over the prior art of ROBERTS.
See also MPEP 2144.04, subsection IV. A. – change in size or proportion.

As to claim 4, BATARD in view of OTTEN and ENDE teaches the method for assembling according to claim 1, wherein each temporary linking element is a self-tapping screw comprising a threaded cylindrical body and also a head, the threaded (BATARD, Figures 9A-9C show the insertion of the linking element (44).  ¶0005 and ¶0014 teach the temporary fixing element is a self-tapping screw that executes tapping of the bore while screwing into the hole.)

As to claim 5, BATARD teaches method for assembling two portions of an aircraft (¶0001 teaches this invention is used in the field of aeronautics.), the method comprising:
a method for assembling first and second components connected in an assembled state by a plurality of final linking elements (Figure 9F teaches the assembled state of first (30) and second (32) components via a final linking element (34).), the first and second components having first and second contact faces facing one another in the assembled state and also final holes in which the final linking elements are accommodated (Figure 9F teaches the first and second components (30 and 32) have contact faces (30C and 32C) that face one another and each has a hole (36) drilled to allow the insertion of the final linking element (34).), the method for assembling comprising: producing first starter holes in the first component (Figure 9A teaches a first starter hole (52) in the component (30). BATARD does not explicitly how the hole (52) is formed, except in the background.); depositing a sealing mastic on at least one of the first and second contact faces (¶0017 teaches the placement of an “interposition mastic” in the interface of the parts (30 and 32).); placing the first and (¶0017 teaches the pre-positioning of the parts to be assembled.  This disclosure in addition to the illustration of Figure 9A teaches the parts are placed against one another.); producing second starter holes in the second component (Figure 9A teaches a second starter hole (50) made in the second component (32).  BATARD does not explicitly disclose the method of forming the second starter hole.); setting in place temporary linking elements positioned in the first and second starter holes (Figures 9B-9C teach the setting of temporary linking elements (44) in place in the holes (50, 52).  ¶0017 teaches step (b) is to fit the temporary fixings (44).); producing final holes between the temporary linking elements and setting in place definitive linking elements in the final holes (¶0017 teaches that step (c) is to make holes and put the final fixings (34) in between the temporary fasteners (44).); and removing the temporary linking elements, drilling the final holes in a location of the first and second starter holes and setting in place the definitive linking elements in the final holes. (Figures 9D-9F teach the removal of the temporary fasteners (44) via destroying them, while drilling the final hole (36) through the two components.)
BATARD does not explicitly disclose the successive steps of producing first starter holes in the first component, depositing a sealing mastic on at least one of the first and second contact faces, placing the first and second components together, and including producing second starter holes in the second component using a drilling tool connected to a suction system and equipped with a drill bush comprising a first part that has an outside diameter less than or equal to a diameter of the first starter holes and a first 
However, OTTEN teaches the successive steps of producing first starter holes in the first component (Figure 3 shows the first component (14) has a predrilled hole (11).  ¶0024 states that the hole (11) is used as a template hole, such that it must be made before the second hole.), depositing a sealing mastic on at least one of the first and second contact faces (Figure 3 shows an adhesive (labeled as “kitt” it appears, the patent (US 7220084) has it labeled as adhesive), interpreted as the sealing mastic, that is placed between the two components (14, 15) contact faces.  ¶0024 states that the panel (14) has a hole (11) and may be adhesively bonded to the second workpiece (15).  This excerpt is interpreted as the panel (14) having the hole (11) before the adhesive and placement steps.), placing the first and second components together (Figure 3 shows the first and second (14, 15) components placed together.), and including producing second starter holes in the second component  (Figure 3 shows the drill (2) that is situated to drill a hole through the predrilled hole (11).  ¶0023 teaches the drill bit (16) is advanced towards the workpiece (15) to drill through the predrilled hole (11).) using a drilling tool connected to a suction system. (¶0038 teaches that a suction system (29) is connected to the drilling tool.)
 One of ordinary skill in the art would have been motivated to apply the known vacuum drill and drilling technique of OTTEN to the hole drilling method of BATARD in order to reduce the required manufacturing steps (from the background of BATARD) by removing the step of separating the panels after hole drilling.  The drilling technique of (OTTEN ¶0023) to ensure alignment of the through holes of the component.  Lastly, the vacuum (suction) system of OTTEN is advantageous in that it removes drill chips out of the drilling area.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known vacuum drill and drilling technique of OTTEN to the hole drilling method of BATARD because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).
BATARD in view of OTTEN does not explicitly disclose a drill bush comprising a first part that has an outside diameter less than or equal to a diameter of the first starter holes and a first end bearing against the second contact face of the second component upon production of the second starter holes.
However, ENDE teaches producing second starter holes in the second component (Figure 5 teaches two components (22, 23) where the top component (22) has a pilot hole (21) pre-drilled.  The workpieces (22, 23) are disclosed as being metal or composite parts (Col. 8, Lines 31-42), similar to BATARD.) using a drilling tool connected equipped with a drill bush comprising a first part that has an outside diameter less than or equal to a diameter of the first starter holes (Figures 2 and 5 teaches the drill bush (12) has a first end (12A) that has a diameter that is less than or equal to the diameter of the first hole (21) and passes into the hole during production.)
One of ordinary skill in the art would have been motivated to combine the known guide bush of ENDE to the drilling device of BATARD in view of OTTEN in order to prevent boring chips or other swarf material to get out of the pressing sleeve (bush) and into the joint space or gap between the two workpieces. (ENDE Col. 8, Lines 13-19)  This motivation is relevant to both BATARD and OTTEN, where adhesive is disposed in the joint between workpieces.  ENDE also discloses that this method allows for joining process without again separating the overlapping workpieces to clean the joint areas. (Col. 8, Lines 25-30)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the known guide bush of ENDE to the drilling device of BATARD in view of OTTEN because it has been held to be prima facie obvious combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).

Response to Arguments
Applicant’s arguments, see remarks, filed 29 September 2021, with respect to the rejection(s) of claim(s) 1 and 5 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of BATARD in view of OTTEN and ENDE.
Applicant’s arguments regarding the reference not teaching the successive order of operations of the claimed method were convincing.  BATARD in view of 
However, OTTEN and ENDE teach the method of drilling a first hole, placing panels together, then drilling second holes.  Thus a new rejection is presented above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
KELLEY (US 20100308171 A1) teaches aligning panels (51, 53) and applying a sealing mastic (59) between, and inserting temporary fasteners (63, 62) to hold the panels while forming additional holes.
NEGRONI (US 20140173879 A1) teaches drilling of first starter holes and second starter holes, inserting temporary (cleco, tack rivets) fasteners, drilling additional holes for final fasteners (permanent fasteners).
BANKS (US 6011482), Col. 1, Lines 58-62 teach coordination holes (first and second starter holes) formed in panels at edges. Col. 2, Lines 1-5 teach the drilling of final holes and final fasteners are inserted. Col. 1, Lines 63-67 teach the application of sealant between the panel faces before inserting temporary fasteners.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854.  The examiner can normally be reached on MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        3 November 2021